                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF MICHIGAN
                                            SOUTHERN DIVISION - DETROIT


 IN THE MATTER OF:                                            CHAPTER 13
                                                              CASE NO. 19-40585-MLO
 Nicholas Andrew Kus, Debtor(s).                              MARIA L. OXHOLM
 _______________________________________/

                                             ORDER ADJOURNING HEARING

        This matter currently scheduled for hearing on _____3/18/2019___, regarding
        (ONLY PROVISIONS CHECKED BELOW SHALL APPLY):

      the First Meeting of Creditors.
      a Motion to Dismiss case. FOR PLAN EXPIRATION                           Confirmation of Plan.
      a Motion to lift stay as to Creditor ___________________________________________________________________.
      Other:

The parties having agreed to the terms herein, based on the records of the Court, the court being otherwise sufficiently advised in the
premises, and there being no adverse impact upon any party by way of this action, thus no notice is required to be given; now therefore;

        IT IS ORDERED AND AGREED that:
        (ONLY PROVISIONS CHECKED BELOW SHALL APPLY)

      The above referenced matter is adjourned to ________7/15/2019 @ 11:00 a.m __ROOM #1875____________
      Debtor(s) shall be 100% current in Plan Payments, pursuant to the Trustee’s records, on or before 7/8/2019_.
      Debtor(s) shall file and serve amended __________ on or before _____________.
      Debtor(s) shall attend the adjourned First Meeting of Creditors.
      Other: .

        IT IS FURTHER ORDERED that if any of the above is not completed by the date and time specified, the case shall be
dismissed upon Order of the Court without further notice or hearing.

         IT IS FURTHER ORDERED that the deadline for the Chapter 13 Trustee to file objections to confirmation of the Plan
and/or any amended Plan is extended to twenty-one (21) days from the conclusion of the Meeting of Creditors.

        IT IS FURTHER ORDERED that the Debtor or Debtor’s Counsel shall immediately provide notice of the entry of
this Order to all interested parties.




Signed on March 22, 2019




               19-40585-mlo        Doc 41      Filed 03/22/19        Entered 03/22/19 09:35:18             Page 1 of 1
